DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for both DE102019218890.7 and DE102020200213.4

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recites the limitation "the further electrodes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Batey (US5670724 herein after “Batey”) in view of Kosh et al. (US20060042394 herein after “Kosh”).
Claim 1: Batey teaches a multifunctional sensor (send 21, Fig. 4) for process industries, comprising: a process connection housing (housing 34 having a liquid contact portion 37) having a process-side opening; a pressure measurement cell having a measurement membrane (diaphragm 45) arranged in the process connection housing (Fig. 4), said membrane closing the opening in the process connection housing (Fig. 4 shows the diaphragm 45 covering the opening in the liquid contact portion 37 of the housing 34);
	a magnet assembly (coil 32 and core 40) arranged in the process connection housing, a magnetic field of said magnet assembly being concentrated on a central region of the measurement membrane and penetrating through the measurement membrane into the process (see Figs. 2-3);
	 Electrodes (electrodes 35) lying diametrically opposite one another and formed outside a central region on a side of the measurement membrane facing the process (see Figs. 2, 4); 
	wherein the process connection housing includes electronic measuring equipment which is connected to the strain measurement resistors and the electrodes (processor 30 is connected to the coils 32 and electrodes 35, col. 10, lines 35-38. The pressure sensing assembly 48 can be connected to the processor, as well.  Col. 10, lines 53-end.); and 
	wherein electronic measuring equipment is configured to perform pressure measurements and magnetic-inductive flow measurements (claim 1, sensing flow rate and liquid pressure within said conduit).
	Batey fails to teach wherein said measurement membrane is formed from an insulation material and includes strain measurement resistors arranged on a side of the measurement membrane facing away from a process, and wherein electronic measuring equipment is configured to perform pressure measurements and magnetic-inductive flow measurements in interaction with the strain measurement resistors and the electrodes. 
	Kosh teaches a system and method for pressure measurement including a diaphragm 122 with strain gauges 124, opposite the fluid side, to measure the pressure of the fluid acting on the diaphragm 122 [0029], [0037].  The pressure measurements from the strain gauges are converted to an electrical signal for processing by the circuit board 130. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use strain gauges instead of the pressure sensing assembly including an oil-filled cavity, in order to simplify the device construction and use low-cost strain gauges. 
	Batey teaches that, in one embodiment, the diaphragm may comprise an electrically conductive material in order to serve as the ground electrode (col. 4, lines 62-65. Col. 10, lines 41-52.).  Batey in view of Kosh fails to teach wherein the membrane is formed from insulation material.  However, the choice of material is a design within the scope of a person having ordinary skill in the art. Flexible membranes can be made from metal, silicon, ceramic, plastics, TEFLON, ceramic or metallics partially- coated by an insulating material, etc.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a suitable material for the diaphragm which is compatible with the device and other components, as well as suitable for the operating environment. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a flexible membrane made of insulating materials in order to prevent any unintentional shorting or grounding of adjacent electrical components and protect the elements opposite the fluid side from environmental extremes. 

Claim 10: Batey in view of Kosh teaches the device of claim 1, previous.  Batey fails to teach a battery arranged in the process connection housing, said battery exclusively supplying current to the sensor.
	However, Kosh teaches the supply of power for the pressure measurement system 100 using either a remote or local source [0148].  Batteries are well known to those of ordinary skill in the art as a remote power supply in lieu of wall/outlet power source. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a battery arranged in the process connection housing to power the device of Batey in view of Kosh in order to have a portable, self-powered device with a rechargeable or easily replaceable power source. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Batey in view of Kosh further in view of Budmiger US7946184 herein after “Budmiger”). 
Claim 2: Batey in view of Kosh teaches the device of claim 1, previous.  Batey teaches a conductivity or level switch 57, Fig. 2, to measure fluid height, as well as the use of electrodes 35 to measure electrical conductivity (col. 5, lines 22-31).  Batey in view of Kosh fails to teach further electrodes formed on the side of the measurement membrane facing the process, said further electrodes lying diametrically opposite one another perpendicular to arrangement of the electrodes; and wherein the electronic measuring equipment is further configured to at least one of (i) measure an impedance or conductivity between the further electrodes and (ii) correct the magnetic-inductive flow measurement utilizing an electrical voltage detected between the further electrodes.
	However, Budmiger teaches an electromagnetic flowmeter.  Budmiger teaches that it is well known in the art to measure the electrical conductivity of the fluid medium in order to correct the measured flow values (col. 2, lines 50-end).  In order to measure the fluid conductivity, the electrodes must be in contact with the fluid under test, therefore a person having ordinary skill in the art before the effective filing date of the invention would include electrodes at a position where they are in fluid contact.  Batey teaches electrical conductivity measurement using electrodes 35 which are positioned in direct contact with the fluid, thus diametrically opposite electrodes facing the process. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Batey in view of Kosh with the teachings of Budmiger, including electrodes in contact with the process, in order to measure the impedance (conductivity) of the fluid and thereby detect/validate the presence of fluid between the electrodes in the measurement region and further correct the measured flow values based on the conductivity of the medium, as taught by Budmiger.
	
Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Batey in view of Kosh further in view of Bromley (US20190226886 herein after “Bromley”). 
Claim 5: Batey in view of Kosh teaches the device of claim 1, previous.  Batey in view of Kosh fails to teach wherein the electronic measuring equipment has a trigger input (46), via which said electronic measuring equipment is switched from an inactive state to an active state.
	However, Bromley teaches the use of switches to wake a sensor from a low-power (dormant state) which results in the sensors carrying out specific purposes [0119].  The switches can be in response to environmental signals.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a trigger input in order to activate sensors or wake sensors from a low-power state or prompt a particular process for a sensor/device and conserve energy by only operating the sensor when necessary or prompted. 
	
Claim 7, as best understood:  Batey in view of Kosh teaches the device of claim 1, previous.  Batey in view of Kosh fails to teach wherein at least one of (i) the electrodes and (ii) the further electrodes are connected to the trigger input.
	However, Bromley teaches the use of switches to wake a sensor from a low-power (dormant state) which results in the sensors carrying out specific purposes [0119].  The switches can be in response to environmental signals.  Likewise, Batey teaches a conductivity or level switch 57 which can be used to switch off a sensor, control a pump or an alarm, as well as conductivity measurements made by the electrodes 35 (col. 11, lines 26-31). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a trigger input, including use of the sensors/electrodes and sensing capabilities of the device of Batey as a trigger input, in order to activate sensors or wake sensors from a low-power state or prompt a particular process for a sensor/device when a sensed condition is satisfied, and conserve energy by only operating the sensor when necessary or prompted.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Batey in view of Kosh further in view of Brockhaus et al. (US10670437, herein after “Brockhaus”): Batey in view of Kosh teaches the device of claim 1, previous.  Batey in view of Kosh fails to teach at least one temperature sensor affixed to the side of the measurement membrane facing away from the process; wherein the electronic measuring equipment is further configured to measure temperature.
	However, Brockhaus teaches a magnetic-inductive flowmeter 1, Fig. 1, including a temperature sensor 8.  Brockhaus uses the temperature sensor 8 in order to detect temperature changes of the magnetic circuit in order to correct for changes in the permeability of the magnetic circuit and the flow measurement (col. 4, lines 7-57). The temperature sensor is such that it reflects the temperature of the fluid although not positioned in contact with the fluid (col. 4, lines 15-23). While the temperature sensor is not positioned on the membrane on a side facing away from the process, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a temperature sensor, as taught by Brockhaus, in any suitable position for measuring the temperature of the magnetic circuit environment including the fluid temperature including on or near the membrane, on or near any element which can effectively indicate the temperature of the magnetic coil and fluid. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the temperature sensor of Brockhaus with the device of Batey in view of Kosh in order to obtain the most accurate magnetic field measurement, and therefore flow measurement, by accounting for effects of temperature on the permeability of the magnetic circuit. 
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Batey in view of Kosh further in view of Hedtke (US20160377498 herein after “Hedtke”). 

Claim 11: Batey in view of Kosh teaches the multifunctional sensor as claimed claim 1.  Kosh teaches a signal-converting circuit 500 to convey the pressure-representative signal including a wireless signal [0051-0052].  Batey in view of Kosh fails to teach a communication device arranged in the process connection housing, said communication device wirelessly sending measurement values determined by the electronic measuring equipment.
	However, Hedtke teaches a process variable measurement device 100 including a wireless communication module 144 [0021]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the communication device arranged in the process connection housing, as taught by Hedtke with the device of Batey, in view of Kosh in order to allow the device to communicate the process variable information as well as auxiliary information to one or more remote devices. 

Allowable Subject Matter
Claims 3, 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art includes Batey.  Batey, whether considered alone or in combination, fails to teach, suggest, or make obvious wherein the pressure measurement cell having the measurement membrane abuts an inner shoulder of the process connection housing surrounding the opening; wherein the process connection housing includes an inner stop, a piezoceramic annular component lying between the inner stop and a rear side of the pressure measurement cell facing away from the process; and wherein the electronic measuring equipment is further connected to the piezoceramic annular component and is further configured to at least one of (i) detect pressure surges and (ii) measure an ultrasound-based fill level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US5503026, US6804613 teach measuring fluid conductivity in combination with an electromagnetic flow meter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        9/9/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861